17 F.3d 395
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard MONTANEZ, Petitioner-Appellant,v.E.R. MYERS, Respondent-Appellee.
No. 91-55805.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 7, 1994.*Decided Feb. 10, 1994.

1
Before:  GOODWIN and HALL, Circuit Judges;  TANNER,** District Judge.

ORDER

2
The petitioner-appellant, Mr. Montanez, is deceased.  This matter is DISMISSED as MOOT.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation